EXHIBIT 10.8





NEWLINK GENETICS CORPORATION
RESTRICTED STOCK UNIT GRANT NOTICE
(2009 EQUITY INCENTIVE PLAN, AS AMENDED)
[IMMEDIATELY VESTED]
NewLink Genetics Corporation (the “Company”), pursuant to Section 6(b) of the
Company’s 2009 Equity Incentive Plan, as amended (the “Plan”), hereby awards to
Participant a Restricted Stock Unit Award for the number of shares of the
Company’s Common Stock (“Restricted Stock Units”) set forth below (the “Award”).
The Award is subject to all of the terms and conditions as set forth in this
notice of grant (this “Restricted Stock Unit Grant Notice”) and in the Plan and
the Restricted Stock Unit Award Agreement (the “Award Agreement”), both of which
are attached hereto and incorporated herein in their entirety. Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Plan or
the Award Agreement. In the event of any conflict between the terms in the Award
and the Plan, the terms of the Plan shall control.
Participant:        
ID:        
Date of Grant:        
Grant Number:        
Number of Restricted Stock Units/Shares:        




Vesting Schedule:
The shares subject to the Award shall be fully vested upon issuance.



Issuance Schedule:
Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each Restricted Stock Unit that vests at the time set forth
in Section 6 of the Award Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) the written employment agreement or offer
letter agreement entered into between the Company and Participant specifying the
terms that should govern this specific Award, and (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable
law.
By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


Other Agreements:
_______________________________________________________________

1.
403016 v1/CO

--------------------------------------------------------------------------------

EXHIBIT 10.8



NEWLINK GENETICS CORPORATION    PARTICIPANT
By:             
Signature    Signature
Title:         Date:     
Date:    
ATTACHMENTS:
Award Agreement and 2009 Equity Incentive Plan, as amended




2.
403016 v1/CO